— Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered May 13, 1982, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
"The standard for reviewing the legal sufficiency of evidence in a criminal case is whether 'after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621). The credible evidence adduced at trial met this standard. Contrary to the defendant’s contention, the jury could have found him to have been the perpetrator of the crime charged beyond a reasonable doubt. The complainant had adequate time and opportunity to observe the defendant during the robbery, and subsequently identified him at a showup conducted proximately in time and place to the crime. A razor knife handle identified by the complainant as the weapon used by her assailant was removed from the defendant’s pants pocket during a search incident to his arrest. The defendant was aware of the recent robbery and offered to retrieve the *610stolen gold chain in order to avoid arrest. "Although there were minor inconsistencies between the victim’s description of her assailant and the defendant’s actual appearance at the time of arrest, we find that the evidence is sufficient in quality and quantity to justify the jury’s finding of guilt beyond a reasonable doubt” (People v Beasley, 114 AD2d 415).
The evidence was sufficient to establish that the knife handle, albeit lacking a razor blade, was a "dangerous instrument” within the purview of Penal Law § 10.00 (13) since a sharp point protruded from the handle and the defendant held that instrument against the victim’s throat during the commission of the robbery. Bracken, J. P., Niehoff, Rubin and Lawrence, JJ., concur.